Opinion by
Ford, J.
It appeared from the record that when the involved merchandise arrived in the United States a question arose between the petitioner and the customs officials as to whether the merchandise should be entered at the foreign value or at the United States value, and that this caused the customs officials to institute a foreign investigation. In the conduct of this investigation, the petitioner was at all times very cooperative and furnished the customs officials with all the information received by it as soon as same came into petitioner’s possession. It was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.